Title: To James Madison from Joseph Pitcairn, 21 August 1801
From: Pitcairn, Joseph
To: Madison, James


					
						Sir
						Hamburg 21 Aout 1801
					
					I have the honour to inclose you the list of American 

Vessels arriv’d in this port, between the 1rst. of January & 

30th. of June inclusive.
					The delay necessary to know the destination of the 

last commerce, is the cause why this document has not been 

forwarded sooner.  I hope otherwise it will be found 

sattisfactory & compleat.  I have the honour to be Sir Your 

very obdt. Servt.
					
						Jos: Pitcairn
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
